Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 1 of 13 PageID: 1052




  NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

       TRACY VANDERHOEF, Individually and On                  Civil Action No.: 18-cv-10174
       Behalf of All Others Similarly Situated,
                       Plaintiffs,
                                                                         OPINION
               v.
       CHINA AUTO LOGISTICS INC., TONG
       SHIPING, et al.,
                       Defendants.

  CECCHI, District Judge.

  I.       INTRODUCTION

           This matter comes before Court on the motion to dismiss plaintiffs Zhengyu He, Harold

  Brooks Moss, and Andrew Pagliara’s (collectively “Plaintiffs”) First Amended class-action

  Complaint (ECF No. 17, “FAC”), filed by defendants 1 Tong Shiping, Cheng Weihong, and Wang

  Xinwei (the “Management Defendants”), and Lv Fuqi, Yang Lili, Bai Shaohua, and Howard Barth

  (the “Director Defendants”) (collectively “Defendants”). ECF No. 93. Defendants seek dismissal

  of the FAC pursuant to Fed. R. Civ. P. 12(b)(6) and the Private Securities Litigation Reform Act

  of 1995, 15 U.S.C. § 78u–4 (the “PSLRA”). Id. Plaintiffs opposed the pending motion (ECF No.

  94), and Defendants replied. ECF No. 99. The Court decides this matter without oral argument

  pursuant to Fed. R. Civ. P. 78(b). For the reasons set forth below, Defendants’ motion to dismiss

  is denied.




  1
    The FAC also includes claims against Defendant China Auto Logistics Inc. Id. This Court
  previously denied China Auto Logistics Inc.’s motion to dismiss pursuant to Rule 12(b)(6). ECF
  No. 106.
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 2 of 13 PageID: 1053




  II.    BACKGROUND

         Plaintiffs, along with the putative class, are persons and entities, who purchased publicly

  traded CALI securities between March 28, 2018, and September 5, 2018 (the “Class Period”).

  FAC at ¶ 1. Plaintiffs allege that Defendants, current and former officers and directors of China

  Auto Logistics Inc. (“CALI”), failed to disclose related party transactions2 that the Company

  conducted with various entities owned and controlled by the Company’s executives and their

  families, in violation of Section 10(b), Rule 10b-5, and Section 20(a) of the Securities Exchange

  Act of 1934 (the “Exchange Act”). Plaintiffs further aver that Defendants unlawfully failed to

  disclose that they leveraged these related party transactions to divert profits from CALI to its CEO,

  Shiping, his wife, Weihong, and their families, and subsequently interfered with an independent

  investigation launched by outside counsel concerning CALI’s disclosure issues (the

  “Investigation”).

         CALI is principally in the business of selling and trading imported automobiles in the

  People’s Republic of China. FAC at ¶ 24. In the Company’s annual SEC report in 2016, CALI

  disclosed that its two largest revenue-generating customers were Tianjin Jing Dian Automobile

  Sales Information Ltd. Co. (“Jing Dian”) and Tianjin Binhai International Automall Ltd. Co.

  (“Binhai”). Id. at ¶¶ 44, 87. In the same report, CALI disclosed that its two “major” suppliers




  2
    The SEC requires publicly traded companies to comply with Generally Accepted Accounting
  Principles (“GAAP”) in public filings. See § 13 of the Exchange Act; Rule 10-01(d) of Regulation
  S-X. GAAP requires regulated companies to disclose all “material” related party transactions.
  SFAS No. 57 ¶ 2; 850–10–50–1. Related party transactions include those between “an enterprise
  and its principal owners, management, or members of their immediate families” and those between
  a company and its “affiliates.” SFAS No. 57 ¶ 1; 850-10-05-3. “Affiliates” include any company
  that is under common control or management with the public company. Id. at ¶ 24(a), (b); 850-
  10-20. “Immediate family” is defined as “[f]amily members whom a principal owner or a member
  of management might control or influence or by whom they might be controlled or influenced
  because of the family relationship.” Id. at ¶ 24(c).


                                                   2
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 3 of 13 PageID: 1054




  were Tianjin Shi Mao International Trading Ltd. Co. (“Shi Mao”) and Tianjin Ying Zhi Jie

  International Logistics Ltd. Co. (“Ying Zhi Jie”). Id. at ¶ 47. Plaintiffs allege that CALI failed to

  disclose, however, that its dealings with Jing Dian, Binhai, Shi Mao, and Ying Zhi Jie constituted

  related party transactions3 as these entities were controlled by family members of Shiping and

  Weihong, and shared addresses, officers, and directors with CALI and its operating subsidiaries.

  Id. at ¶¶ 25, 45–89,167. These operating subsidiaries include Tianjin Seashore New District

  Shisheng Business Trading Group Co. Ltd. (“Shisheng”), Tianjin Hengjia Port Logistics Corp.

  (“Hengjia”), and Tianjin Ganghui Information Technology Corp. (“Ganghui”). Shisheng, CALI’s

  primary operating subsidiary, owns 98% of both Hengjia and Ganghui, which share the same

  business address. Id. Weihong served as a “supervisor” at Hengjia and co-founded Shisheng,

  where she served as Senior Vice President. Id. at ¶ 29.

         Specifically, Plaintiffs allege that CALI maintained the following associations with Jing

  Dian, Binhai, Shi Mao, and Ying Zhi Jie, which were widely known by CALI executives:

             x   Jing Dian: Jian Dian shared the same address as Shisheng, shared an executive
                 with Shisheng and Shi Mao, and was operated by Ganghui. Id. at ¶ 46;

             x   Binhai: Binhai shared the same address as Hengjia and Ganghui, shared the same
                 supervisor, Cheng Tao (Weihong’s and Shiping’s nephew), with Hengjia and Ying
                 Zhi Jie, shared a director, Lili, with CALI, and shared the same Chairman, Cheng
                 Jun (Weihong’s brother and Shiping’s brother-in-law), with Ying Zhi Jie. Id. at ¶
                 45. Plaintiffs also note that Binhai, which wholly owned Ying Zhi Jie, exclusively
                 re-sold CALI’s imported cars to entities owned and controlled by Weihong. Id. at
                 ¶¶ 49–69;

             x   Shi Mao: Shi Mao shared an executive with Jing Dian. Id. at ¶ 48; and

             x   Ying Zhi Jie: Ying Zhi Jie was wholly owned Binhai, shared the same Chairman,
                 Cheng Jun (Weihong’s brother and Shiping’s brother-in-law), with Binhai, and


  3
    Plaintiffs allege that Defendants were aware of the SEC’s reporting requirements with respect to
  related party transactions as CALI disclosed other business relationships as related party
  transactions during this same period. Id. at ¶ 103.


                                                   3
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 4 of 13 PageID: 1055




                 shared the same supervisor, Cheng Tao (Weihong’s and Shiping’s nephew), with
                 Binhai and Hengjia. Id. at ¶ 49.

         Consequently, Plaintiffs allege that Shiping and Xinwei committed actionable fraud when,

  in the same 2016 annual report, they certified that: (1) CALI’s financial disclosures did “not

  contain any untrue statement [or a misleading omission] of a material fact,” and (2) they had

  revealed any potential fraud involving “management or other employees who have a significant

  role in [CALI’s] internal control over financial reporting . . . to the Company’s auditor and Audit

  Committee.” Id. at ¶ 101. Plaintiffs also note that Fuqi, Lili, Shaohua, and Barth executed CALI’s

  financial disclosures within the same report. Id. at ¶ 100. Barth chaired CALI’s Audit Committee,

  Fuqi served as member of the Company’s Nominating and Corporate Governance Committee

  (“Governance Committee”), and Lili and Shaohua served as members of both CALI’s Audit and

  Governance Committees. Id. at ¶¶ 30–34.

         In addition, Plaintiffs allege that, during this same period, Defendants failed to disclose

  that the Company utilized these related party transactions to sell its inventory (imported cars) at

  below-market prices to entities owned and controlled by Shiping, Weihong, and their families. Id.

  at ¶¶ 51–69. Plaintiffs assert that those entities then resold the imported cars to consumers at

  market prices, reaping substantial profits for Shiping, Weihong, and their families. Id.

         Months later, CALI’s shareholders caught wind of the fraudulent scheme as, on April 2,

  2018, the Company disclosed that it would be unable to timely file its 2017 annual report with the

  SEC due to “identified . . . material weakness[es] in internal controls and procedures over

  identifying and reporting certain relationships.” Id. at ¶ 128. CALI added that it “expect[ed] to

  correct this material weakness by implementing additional procedures in the first half of 2018.”

  Id. at ¶ 129. Days later, in support of these efforts, CALI’s Board disclosed that it had retained

  independent counsel, DLA Piper, to conduct the Investigation regarding CALI’s failing internal



                                                  4
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 5 of 13 PageID: 1056




  controls. Id. at ¶ 131. In the same release, CALI assured its investors that it was “working

  diligently with its auditors and independent counsel” and “intend[ed] to cooperate fully with the

  Investigation.” Id. at ¶¶ 132–41. CALI’s share-price fell 19% following these disclosures. 4

         Subsequently, on July 17, 2018, CALI disclosed that Shiping and Xinwei had resigned

  from the Company following accusations from China’s police force that they wrongfully accessed

  sensitive data from CALI’s employees in an attempt to cover up their fraud. Id. at ¶ 143.

  NASDAQ de-listed CALI’s stock from its exchange after learning this news, which resulted in the

  fall of CALI’s stock price by over 70%. Id. at ¶ 149. 10 days later, Barth disclosed that he had

  also resigned from CALI because “the active noncooperation of the Company ha[d] prevented the

  Audit Committee and its counsel from uncovering the evidence necessary to ascertain the truth or

  inaccuracy of the allegations [pertaining to the Investigation]. In particular, management . . . ha[d]

  prevented [them] from engaging in any efforts to collect physical and electronic evidence . . . or

  to communicate with . . . the Company’s [officers and employees].” Id. at ¶ 145.

         One month later, CALI disclosed that its outside auditor and DLA Piper had resigned from

  their roles servicing the Company, and that the Company did “not believe that the Investigation

  [would] be completed.” Id. at ¶ ¶ 150–51.




  4
    In light of CALI’s falling share price, a CALI shareholder filed a Derivative Complaint (the
  “Derivative Lawsuit”) against CALI in connection with the alleged undisclosed related party
  transactions. Id. at ¶ 131. While Defendants argue that Plaintiffs’ claims must be dismissed
  because they are “inartfully” duplicative of the claims asserted in the Derivative Lawsuit (Defs.
  Br. at 32), the FAC alleges wholly distinct causes of action.

  The Court also acknowledges that Plaintiffs moved to strike Exhibit One attached to Defendants’
  reply brief (ECF No. 99, Ex. 1), which represents a declaration filed in the Derivative Lawsuit by
  Eugene C. Cha, a board member at CALI. ECF No. 100. The Court takes judicial notice of this
  document, as it constitutes a record of another court, but “only to establish the fact of the litigation
  and actions of that court . . . [and not] for the truth of the matters stated in them.” Trevino v.
  Merscorp, Inc., 583 F. Supp. 2d 521, 527 (D. Del. 2008) (citations omitted).


                                                     5
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 6 of 13 PageID: 1057




  III.    LEGAL STANDARD

              a. Federal Rule of Civil Procedure 12(b)(6)

          To survive dismissal under Rule 12(b)(6), a complaint must “contain sufficient factual

  matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

  evaluating the sufficiency of a complaint, a court must accept all well-pleaded factual allegations

  as true and draw all reasonable inferences in favor of the non-moving party. Phillips v. Cty. of

  Allegheny, 515 F.3d 224, 234 (3d Cir. 2008) (citations omitted). However, factual allegations

  must support a right to relief that is more than speculative. Twombly, 550 U.S. at 555. Indeed, a

  complaint “that offers ‘labels and conclusions’ or . . . tenders ‘naked assertions’ devoid of further

  factual enhancement,” will not suffice. Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 545,

  557). Alternatively, a claim has “facial plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Iqbal, 556 U.S. at 678. Ultimately, the party seeking dismissal under Rule 12(b)(6)

  bears the burden of demonstrating that no claim upon which relief may be granted has been stated.

  Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).

  IV.     DISCUSSION 5

              a. Count One

          In Count One, Plaintiffs allege that Shiping and Xinwei violated Section 10(b) and Rule

  10b-5 by failing to disclose: (1) the related party transactions; (2) the scheme to divert CALI’s



  5
   The Court has considered the anonymous accounts of several individuals formerly employed by
  CALI and its partners offered by Plaintiffs in the FAC as these accounts are “adequately
  particularized.” In re Navient Corp. Sec. Litig., No. 17-8373, 2019 WL 7288881, at *8 (D.N.J.
  Dec. 30, 2019) (“If a complaint’s confidential witness allegations are adequately particularized, a
  court will not dismiss them simply on account of their anonymity.”) (citations omitted).


                                                     6
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 7 of 13 PageID: 1058




  profits to Shiping, Weihong, and their families; and (3) their obstruction of the Investigation.

  Plaintiffs further allege that they suffered losses when, after CALI disclosed issues relating to the

  related party transactions, the Company’s stock price fell. In response, Shiping and Xinwei aver

  that Plaintiffs have failed to establish the scienter and loss causation elements under Section 10(b)

  and Rule 10b-5. 6 ECF No. 93-1 (“Defs. Br.”) at 13–26.

         To state a viable claim for securities fraud under Section 10(b) and Rule 10b-5 of the

  Exchange Act, Plaintiffs must plead: (1) a material misrepresentation or omission; (2) scienter; (3)

  a connection between the misrepresentation or omission and the purchase or sale of a security; (4)

  reliance upon the misrepresentation or omission; (5) economic loss; and (6) loss causation. Amgen

  Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 460 (2013) (citations omitted).

  Additionally, claims brought under Section 10(b) and Rule 10b-5 are subject to the heightened

  pleading standards of the PSLRA and Fed. R. Civ. P. 9(b), which require allegations of fraud to

  be stated with particularity. 15 U.S.C. § 78u-4(b).

         To adequately plead scienter, “a complaint must state with particularity facts giving rise to

  a ‘strong inference’ that the defendants acted with intent to . . . defraud.” Fain v. USA Techs., Inc.,

  707 F. App’x 91, 95 (3d Cir. 2017). A “strong inference” of scienter exists “only if a reasonable

  person would deem the inference of scienter cogent and at least as compelling as any opposing

  inference one could draw from the facts alleged.” Id. (citations omitted). To establish a “strong

  inference” of scienter, Plaintiffs must allege facts showing that each Defendant had “both motive

  and opportunity to commit fraud,” or “circumstantial evidence of either reckless or conscious

  behavior.” Id. (citations omitted). Notably, “[t]he inquiry is whether all of the facts alleged, taken




  6
    Defendants concede that Plaintiffs have adequately pleaded the other elements of their securities
  fraud claim: materiality, sufficient nexus, reliance, proximate causation, and damages.


                                                    7
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 8 of 13 PageID: 1059




  collectively, give rise to a strong inference of scienter, not whether any individual allegation,

  scrutinized in isolation, meets that standard.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

  U.S. 308, 310 (2007).

         Here, Plaintiffs allege that Shiping and Xinwei acted with scienter in connection with

  CALI’s misleading disclosures as “these officers and [Shiping’s] family members owned and

  controlled the [undisclosed] related parties at all relevant times, took steps to obstruct the internal

  investigation . . ., and resigned in connection with a police investigation into their cover up

  attempts.” ECF No. 94 (“Pls. Br.”) at 3. Further, while Xinwei may not have personally benefitted

  from the fraudulent scheme, Plaintiffs allege that she nevertheless served as a director of Shisheng,

  CALI’s primary operating subsidiary, which maintained numerous ties with the related parties.

  FAC at ¶ 28.

         Shiping and Xinwei, on the other hand, argue that Plaintiffs have failed to allege that they

  acted with any improper motive as they did not trade CALI stock during the Class Period, their

  mere positions as officers and directors at CALI are insufficient to impute knowledge of any

  wrongdoing, and their resignations from CALI do not alone constitute “strong circumstantial

  evidence of misbehavior.” Defs. Br. at 13–26; ECF No. 99 (“Defs. Rep. Br.”) at 6.

         Nevertheless, considering “all the facts,” the Court finds that Plaintiffs have adequately

  plead scienter. Tellabs, 551 U.S. at 310. First, Plaintiffs allege that Shiping and Xinwei knew of

  CALI’s associations (including familial links) with the related parties. See generally FAC.

  Second, Plaintiffs allege that Shiping gained a “concrete and personal benefit” when CALI

  siphoned its profits to him through the related party transactions (FAC at ¶ 5). See Duncan v.

  Vantage Corp., No. 18-288, 2019 WL 1349497, at *8 (D. Del. Mar. 26, 2019) (executive acted

  with scienter where he personally benefitted from a scheme that directed the company’s funds to




                                                    8
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 9 of 13 PageID: 1060




  an entity that he owned). Third, Plaintiffs note that Shiping and Xinwei were aware of the SEC’s

  reporting requirements concerning related party transactions, evidenced by the Company’s prior

  disclosures of certain business relationships as related party transactions (FAC at ¶ 103–25). See

  Zagami v. Nat. Health Trends Corp., 540 F. Supp. 2d 705, 713 (N.D. Tex. 2008) (finding that a

  company’s prior “repeated disclosure[s] . . . [of] related-party transactions” indicate that the

  company’s executives were aware of the SEC’s reporting requirements). Fourth, Plaintiffs allege

  that Shiping and Xinwei actively obstructed the Investigation and misled the public regarding their

  intention to cooperate with DLA Piper and the Audit Committee (FAC at ¶ 138–40), and such

  “efforts to mask . . . violations of federal securities laws demonstrate[] a high degree of scienter.”

  SEC v. Desai, 145 F. Supp. 3d 329, 337 (D.N.J. 2015), aff’d, 672 F. App’x 201 (3d Cir. 2016).

         Although Shiping and Xinwei argue that they did not “cover up anything” with respect to

  the Investigation (Defs. Rep. Br. at 5), the most plausible inference—based on accusations made

  by Barth and China’s police force—is that Shiping and Xinwei actively impeded the Investigation

  to conceal their fraud, including by wrongfully accessing their employees’ data. See, e.g., FAC at

  ¶¶ 11, 12, 143, 145 (Barth: “management . . . has prevented [everyone] from engaging in any

  efforts to collect physical and electronic evidence.”).

         Moreover, the Court notes that while certain allegations—including those concerning

  CALI’s GAAP violations, executive and auditor resignations, and that Shiping and Xinwei

  maintained c-suite positions at CALI—may not alone support an inference that these Defendants

  acted with scienter, such allegations, in tandem, do support such an inference. See Sun v. Han,

  No. 15-703, 2015 WL 9304542, at *15–16 (D.N.J. Dec. 21, 2015) (“[All] of the facts alleged,”

  including GAAP violations and outside auditor resignation, “taken collectively, give rise to a

  strong inference of scienter”) (citations omitted).




                                                    9
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 10 of 13 PageID: 1061




         Shiping and Xinwei also argue that Plaintiffs have failed to sufficiently allege loss

  causation as they have not “identif[ed] any actionable misrepresentation or omission that can be

  tied to the losses which Plaintiffs claim to have suffered, [as] the statements [identified] do not

  ‘reveal’ any fraudulent practices.” Defs. Br. at 30. The Court disagrees with Shiping and Xinwei

  for the same reasons set forth in this Court’s previous denial of CALI’s motion to dismiss. ECF

  No. 105 at 8.

         “One way to establish loss causation is by means of a corrective-disclosure theory.”

  Zhengyu He v. China Zenix Auto Int’l Ltd., No. 21-81553, 2020 WL 3169506, at *11 (D.N.J. June

  12, 2020). Specifically, “[a]fter a misrepresentation has been made, a corrective disclosure reveals

  the falsity of the alleged misrepresentation, and introduces new information to the market,

  generally resulting in a price correction.” Id. (citations omitted). However, while such a corrective

  disclosure “must at least relate back to the misrepresentation,” it need not “precisely mirror” it. Id.

  (“[N]either a single complete disclosure nor a fact-for-fact disclosure of the relevant truth to the

  market is a necessary prerequisite to establishing loss causation.”) (citations omitted). Instead, a

  plaintiff need only allege that the market was able to “infer” from the corrective disclosure that the

  misrepresentation at issue had occurred. Id. at *12. Further, evidence of such a market inference

  can be found where a company’s stock price drops “precipitously” following a corrective

  disclosure. Id.

         Here, as this Court previously found, “the [FAC] delineates company disclosures, alleges

  such disclosures revealed previously undisclosed information, and then cites to drops in CALI’s

  stock price as a result.” ECF No. 105 at 9 (citing FAC at ¶¶ 128–29). This is sufficient to plead




                                                    10
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 11 of 13 PageID: 1062




  loss causation. 7 Id.; see also Semerenko v. Cendant Corp, 223 F.3d 165, 184 (3d Cir. 2000)

  (“Where the claimed loss involves the purchase of a security at a price that is inflated due to an

  alleged [omission], there is a sufficient causal nexus between the loss and the alleged [omission]

  to satisfy the loss causation requirement.”).

             b. Count Two

         In Count Two, Plaintiffs allege that each Defendant violated Section 20(a). FAC at ¶¶

  176–81. In response, Defendants argue that Plaintiffs’ claim warrants dismissal as they fail to

  allege that: (1) CALI committed a primary violation of the Exchange Act (Section 10(b) and Rule

  10b-5), or that (2) Defendants “controlled” CALI within the meaning of the Exchange Act.8 Defs.

  Br. at 33–35.

         To state a claim under Section 20(a), Plaintiffs must demonstrate: (1) “a violation of the

  Exchange Act,” and (2) “that the Individual Defendants were controlling persons of the

  corporation.” Odeh v. Immunomedics, Inc., No. 18-17645, 2020 WL 4381924, at *8 (D.N.J. July

  31, 2020) (citing 15 U.S.C. § 78t(a) and In re Suprema Specialties, Inc. Sec. Litig., 438 F.3d 256,

  284, n.16 (3d Cir. 2006). Plaintiffs have adequately pleaded each of these elements.




  7
    In addition, given this Court’s previous finding regarding scienter and loss causation, the law of
  the case doctrine precludes Plaintiffs’ arguments. ECF No. 105 at 6 (Plaintiffs adequately alleged
  securities fraud claim against CALI where the Court imputed the Management Defendants’
  conduct, including their states of mind, to CALI); see also SEC v. Lucent, No. 04-2315, 2006 WL
  2168789, at *5 (D.N.J. June 20, 2006) (“Because this Court previously decided issues of scienter
  and pleading fraud with particularity as they related to [the Corporation by virtue of the CEO’s
  imputed conduct], the Court will deny [the CEO’s] motion to dismiss with regard to these issues.”).
  8
    Defendants additionally argue that Plaintiffs failed to plead the “culpable participation” element
  of their Section 20(a) claim. ECF No. 99 at 2. However, this culpable participation element “need
  not be pled to survive a motion to dismiss.” China Zenix Auto Int’l Ltd., 2020 WL 3169506, at *13
  (D.N.J. June 12, 2020) (“[T]he ‘overwhelming trend’ is that culpable participation need not be
  pled to survive a motion to dismiss” on Section 20(a) claims) (citations omitted).


                                                  11
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 12 of 13 PageID: 1063




         First, as this Court previously held, Plaintiffs have sufficiently alleged that CALI

  committed a primary violation of the Exchange Act under Section 10(b) and Rule 10b-5. ECF No.

  105. Second, Plaintiffs have satisfactorily detailed that each Defendant was a “control person” of

  the Company in that they exercised “decision-making power” over its business activities. SEB

  Inv. Mgmt. AB v. Endo Int’l, PLC, 351 F. Supp. 3d 874, 907 (E.D. Pa. 2018) (describing “control

  person” test).   Specifically, Plaintiffs allege that the Management Defendants directed the

  Company’s day-to-day operations and were privy to confidential proprietary information

  concerning the Company’s financials. See generally FAC; see also Rocker Mgmt., L.L.C. v.

  Lernout & Hauspie Speech Prod. N.V., No. 00-5965, 2005 WL 1365465, at *15 (D.N.J. June 7,

  2005) (citations omitted) (executives constituted “control persons” where they “directly

  participated in the management of the Company, were directly involved in the day-to-day

  operations of the Company at the highest level, and were privy to confidential proprietary

  information concerning the Company and its business, operations”) (citations omitted). Further,

  Plaintiffs allege that Director Defendants maintained control over the Company’s SEC filings,

  including by certifying CALI’s 2016 annual report. FAC at ¶ 100; see also China Zenix, 2020 WL

  3169506, at *13 (individuals with “control over the Company’s SEC filings . . . easily place[] them

  within the definition of control persons”) (citations omitted); In re Am. Bus. Fin. Servs., Inc. Sec.

  Litig., No. 05-232, 2007 WL 81937, at *12 (E.D. Pa. Jan. 9, 2007) (“Allegations that a director

  signed a fraudulent SEC filing and was in a position to exercise control over the primary violator

  are sufficient to withstand a motion to dismiss.”).

         Accordingly, Plaintiffs have asserted a cognizable Section 20(a) claim against each

  Defendant.




                                                   12
Case 2:18-cv-10174-CCC-ESK Document 122 Filed 07/30/21 Page 13 of 13 PageID: 1064




  V.     CONCLUSION

         For the reasons set forth above, Defendants’ motion to dismiss (ECF No. 93) is denied. An

  appropriate Order accompanies this Opinion.



  DATED: July 30, 2021

                                                          CLAIRE C. CECCHI, U.S.D.J.




                                                13
